T(                OFFICE      OF THE ATTORNEY GENERAL             OF TEXAS
!J                                      AUSTIN
3
     GROVERSELLERS
     ATTORNEYOENER*L



     Honorable Temple Shell
     County Attorney   Wiohita           county
     Wiohita Falls,  8exae

     Dear Sir:




                                                            therein      is,   in part,       as
     r0ii0wa:

                                                           tatutsrr oi Texas
                                                           the County Judga
                                                           ortar in their
                                                            .oo, nor 1eIw than
                                                           prorule* ror the




                  "Each district       and orlminal dluttlct  judge akll
             appoint an oliiclal         court reporter who shall be a main
             officer   or  the   oourt    an4  &all  b0ia him 0rri06 auring
             the plaaauss of tho court.          * * *"

                 This     etatute   doen not authorize   oounty     judgor     to   appoint
     oourt    reportere        r0r the aounty'ooPrt.
                                                                                       91
i   %norab'le      Temple Shell,   pa@     2




                Artlola 232% Vernon*o Annotated Civil           Statutes,   reads,
    in part,     as r0110w8:


             *TM of+fiofal shorthand roportsr    ot each judicial
         district   in this Stata and the orfioial     shorthand rO-
         porter of any oounty oourt, elthor 01'111 or orlminal,
         in this State, where the oompenaatlon of au&~ reporter
         or auoh oounty oourt or judiolal    district,    is not Other-
         wise provided by apaoial law, shall reoeiva a salary of
         not mom than two thousand seven hundred dollars          ($8700.00)
         par annum, nor lass than tuo thousand rour hundred dol-
         lara ()2400.00)    per anaum, luoh salary to be fixed and
         datermIne& by tha diati5ot    or oounty judge rqapeotively
         or thr oourt wherein auoh 8borthand reporter is employed,
         In addition to tha oonpanaatlon for tranooript        faaa a8
         provia8aror by law. Sal& salary ahall ba paid monthly
         by the commiaeionua     Court or the county out or the Qaneral
         Fund. or the oounty, or in the di@bretion      or the Uomml88lon-
         era court,out or the jury r-4      0r said oounty, upon tb
         goztgioate    or tha Judge of auOh Distriot     or County Court.


              The roregoing   8tatuto  authorizer   the County Jutl&e to fix
    the cciapanratlon or a shorthand reporter       or an;l oounty aourt ln the
    annunt authorlad by arid statute whare the oompenaation of luoh
    ahorthd reporter of a owntf ooplrt la not otherwise poildkd              by
    awoial    Law. 'Phi8 ltatuto &oar aa0 l~p r o ~a ly   lnth o r latha
                                                                      e wmnty
    Judgeto appointan 0rri0i8l 8brtbnil reporter fitr a oount~ 00mr*.
    It might   bo aal& that tb,    a08+ty da@     haa the impl%aa mthorlty
    undat~ this statute    to appointan ofilolal     shorthand raportrrfbr a
    oouaty oourt *I raid ltatuto 8uthoriaea t&a 0opntJ Judge to fix the
    oomponaatlon oi ouoh an oSiiola& lhorthatid reporter         wharo the ~~a-
    panaation or auoh reporteris'not otharulaoprorldrd           by lpaoirl. 1~.
    We do not believe that     the osmty- jah¶$a   has t&a irp~le&aathorltt
    onaar thl8 statute     to appoint  an ofiioid    lhotihand seporter to r l
    oounty oourt for reasona h8ralnaftarstat*&.

                'drtlole   2321, Vdmon*a       Annotated Cl011 Statutes,    pmrldaa:        ’
                                                            I

              When either party to a olrfl   ‘oaao pending in the
         county court or county ooq.* at law applies thereror,
         tha judge thereor shall cLppofnt a lompeteltt atemgrapbsr,
         it 0x18 be prose&,    to report thr oral testimony given la
         auoh oaao.    Suoh etenogfapher  shall take tha oath required
         or orrioial   oourt reporters,  ana shall reuiva   aot 1888
         than  iit0 dollamper 4ayr to be taxad and oollaoted      as
                                                                                 92
                                                                      +,:

                                                                            ‘\



mnorabla     Tamp18 6hel1,   page 3




      oosta. In such oassa the provisions      or this title
      with respect to the preparation      of the statement of
      facts,   the time to be allowed thereror,     and for the
      presentation    to the oppoeite party, and tkm approv-
      Ing and riling    thereor by the court, ahall apply to
      all statements of raota in civil      oaaea tried In said
      courts,   and all provisions    of law governing statement
      oi raota and bills     oi axoaptlon to be filed   in dietriot
      oourts ana tba use 0r same on appeal, shall apply to
      oivil   ease4 tried in said Oourta.w

           Article8   2327b and 2327b~1, Vernon*4 Annotated Civil
Statutes, oreate and eatabllah   tha off lee of court reporter or
aounty courts in aountiaa aoming within the population    braokat
msntloned in said statutes.    Wichita County has a population of
73,040 Inhabitants aooording to the 1940 Federal Census.      It ia
apparent that the population of Wiohlta County la auoh that said
oounty does not oome within the population     braoket mentioned in
Artiolea 2327b and 2327a-1; therefore,     said statutes are not ap-
plicable to Wiahlta County.    It la to be understood that w4 es-
press no opinion as to the aon.stItutionality    of said Art10148
2327b and 2327a-1.

         The passago of Artiolra   2327b snb 23274-1, by ths Legis-
lature,  lndioates  that tha bgIalatura   wa8 of tha opinion that a
oounty judge did not have the authority    to appoint a court reporter
foi‘ the oounty aourt unless authorleed   by statute.

           In theease of Ragland 1. Cons, 118 S. W. (2d) 1098, th4
Court or Civil   Appeals oi Trxae Amarillo,  among other things, had
under oonsideration   Artlole  2321. This was a ease appealed from
tho Lubbock County Court and Judge Stokes, speaking for the Court
in the above mentioned oa4e, said:

         “The cake was triad  in the oounty oourt and, under
      our statutea, that oourt Is not provided with a ragular,
      ottloial    oourt reporter.     Article 2327, B. C. S., 1923,
      makea proper provision       for such an ottioial   reporter,
      however, In any oivil       oacm when applied for by either
      party to the suit.      It is proviasa that he shall b4 ap-
      pointed by the judge and ahall*tfwWthe          oath requira6
      0r 0rrioIti    oourt reporters.
                                                                            ;.
                                                                             ”       93
Honorable Temple Lihell,     page 4




            W4 have mad4 a oarelul       search of the statutes     and fail    to
find any statute       authorizing    the appointment of a reglar        offiaial
 court reporter     ror the oounty court of Wichita County.           Several 0r
the aots creating county courts at law (Art1014 1970-329) empower
and authorize the judges of said oourte to appoint otfloial                 ahort-
hand reporters      ror suoh courts.       The Thirty-sixth    Legi alature , I920,
 at its Third Called S08410n, areated a oourt to be held in Wiuhita
 County, to be called thevGounty Court of Wiohita County at I~w.~
 (Article     197O-15%Art1014      1970-166) Article    1970-166 authorized
 th4 judge of the County Court, Wiahita County, at Law to appoint
 c,n oriioial    shorthand reporter for euoh oourt.          Artiole    1970-ldda,
 enaoted by the 43rd Legislature , 1933, Sp4014J Laws, page 86, Chap-
tar 65, transferred       tbs- jurisdiotion    .oi the Wichita county. Court
at Law to the Wiohita County Court.              Ssotlon 2 of this Aot provided
that    the Aot would have no fore4 and would not disturb the operation
or the County court of Wichita County at Law until atter January 1,
1935.
         In anewer~ to your question, you are rsap44trullp a&via46                        :f’
that it is the opinion of this dopartmant that ths County Judge OS
Wichita County doer not have the 14gal authority to appoint a court
reporter ror the County Court or raid county.
                                                      Yours very    truly

                                                 ATTORNEY
                                                        GENERALOB TEXAS


                                                 BY m@!L
                                                               Ardell    Willlama
                                                                        A6ali4tant